Opinion bx
Mr. Justice Walling,
In 1905, the New Philadelphia Graphite Company, a New Jersey corporation, took title to certain real estate in Chester County, Pennsylvania, and at the time executed a deed of trust in the nature of a mortgage to the Union Trust Company (now Merchants Union Trust Company), to secure an issue of bonds to the amount of $50,000. In 1907, the Keystone Graphite Company, a Delaware corporation, purchased the property from the New Philadelphia Graphite Company, subject to the mortgage. .On December 14, 1910, the Commonwealth entered its lien for capital stock taxes for the years 1907 to 1910, against the Keystone Graphite Company. On December 21, 1910, the trust company, pursuant to authority contained in the mortgage, sold the property *251at public auction for $5,000, to certain parties as trustees for the bondholders. In 1912, the Commonwealth issued a scire facias on its lien, and the last named trustees, being served as terre-tenants, made defense on the ground that plaintiff’s lien had been divested by the public sale. Such, defense was held insufficient and judgment was entered for the Commonwealth in the court below, which was affirmed by this court in Com. v. Keystone Graphite Co., 248 Pa. 344. It is there held that the sale on the mortgage, not being a judicial sale, did not divest the plaintiff’s lien.
In 1915, the Commonwealth issued a levari facias on the judgment, by virtue of which the sheriff sold the real estate to trustees for the bondholders for $1,-860.00. The court below confirmed the auditor’s report awarding the fund, less costs, etc., to the Commonwealth on its judgment. From this decree the trustees for the bondholders took this appeal. The fund was rightly distributed. The public sale on the mortgage divested its lien and left that of the Commonwealth the first lien against the property. The sheriff sold the land as the property of the Keystone Graphite Company, and his deed conveyed whatever interest the company had in the land when the lien of the Commonwealth was filed; and, so far as relates to this distribution, it is not important whether his deed carried a fee or merely an equity of redemption. The sheriff’s sale certainly did not divest the lien of the mortgage, and hence the holders of the bonds thereunder have no claim on this fund. It is res adjudicata that the Commonwealth’s lien was not divested by the sale on the mortgage, and hence the purchasers of the land at that sale have no claim here. One who buys land subject to a lien does not thereby become entitled to the proceeds derived from a subsequent judicial sale of 'the same property on such lien.
There is nothing in the record to support a claim by the purchasers at the sheriff’s sale to recover back in this *252distribution the consideration they there paid for the property. The rule of caveat emptor applies to such sale; and, aside from that, there is nothing to indicate that the sheriff’s vendees did not acquire a valid title. In our opinion the question of the statutory right of the Commonwealth to enforce liens filed for such taxes, to the prejudice of the holders of prior mortgages whether given for purchase-money or otherwise, is not involved in this case.
The assignment of error is overruled and the order of distribution is affirmed at the costs of the appellants.